Opinion by
Henderson, J.,
All of the material propositions presented for the consideration of the court on this appeal were considered and answered in the case of the Commonwealth v. Vigliotti, 75 Pa. Superior Ct. 366, and in the opinion of the Supreme Court in the same case filed May 26,1921, and a restatement of the reasons on which the decisions are based is unnecessary.
The objections to the offers of evidence contained in the second, third, fourth and sixth assignments of error were properly sustained. The offers were not responsive to the indictment. The evidence referred to in the fifth assignment was properly admitted for the reason given by the trial judge.
All the assignments are overruled; the judgment is affirmed, and the record remitted to the court below. And it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.